                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Nancy Schlis

    v.                                    Civil No. 19-cv-1201-JD
                                          Opinion No. 2021 DNH 100
Target Corporation


                              O R D E R

    Nancy Schlis brings this negligence action against Target

Corporation.   Schlis asserts that Target’s negligence in

maintaining and operating its Greenland, New Hampshire,

department store resulted in a slip and fall incident in which

she fractured her shoulder.   The court denied Target’s motion

for summary judgment.   Target now moves to exclude, under

Federal Rule of Evidence 702, the expert report and testimony of

Schlis’s proposed expert witness David Dodge, who plans to

testify about possible alternative flooring materials and safety

procedures that Target could have used to prevent Schlis’s fall.



                        Standard of Review

    Federal Rule of Evidence 702 governs the admissibility of

expert testimony:

    A witness who is qualified as an expert by knowledge,
    skill, experience, training, or education may testify in
    the form of an opinion or otherwise if:
    (a)   the expert's scientific, technical, or other
          specialized knowledge will help the trier of fact
          to understand the evidence or to determine a fact
          in issue;
    (b)   the testimony is based on sufficient facts or data;
    (c)   the testimony is the product of reliable principles
          and methods; and
    (d)   the expert has reliably applied the principles and
          methods to the facts of the case.
Fed. R. Evid. 702.   The proponent of the expert’s opinion bears

the burden of showing that it is admissible.    Milward v. Rust-

Oleum Corp., 820 F.3d 469, 473 (1st Cir. 2016); United States v.

Tetioukhine, 725 F.3d 1, 6 (1st Cir. 2013).    Once the expert’s

qualifications are established, the opinion is shown to be

relevant, and the bases for the opinion are both sufficient and

reliable, “the credibility and weight of the expert’s opinion

[are] for the factfinder.” United States v. Jordan, 813 F.3d

442, 446 (1st Cir. 2016); see also Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 597 (1993).



                              Background

    On February 20, 2018, Schlis slipped and fell on spilled

cooking oil in the baking aisle in Target’s Greenland, New

Hampshire, store.    Schlis filed this lawsuit and retained David

Dodge as an expert witness.    Dodge produced a report in which he

concludes that Schlis fell “because the Target store owners and

management did not provide a flooring material that would be

                                  2
slip resistant under all foreseeable conditions.    The failure to

provide such a floor or the managerial system to continuously

monitor the store for such foreseeable, unsafe conditions as

spilled liquids was the direct cause of Ms. Schlis’[s] accident

as she describes it.”    Doc. 19-2 at 2.

     Dodge supports his conclusion by discussing the typical

process for assessing potential risks in a retail store, which

he derives from his experience and American National Standard

Z244.1-2016.1    He discusses the available options for a store to

mitigate the risk of a person slipping and falling and their

relative efficacy.    For example, he states that use of warnings

is less effective than providing a slip-resistant floor because

provision of warnings requires a spill to be identified by store

employees first.     He suggests use of a continuously-monitored

video system to improve store employee response time to spills.

He also states that some stores use a systematic inspection

system, where employees are assigned to inspect store aisles for

spills.     He asserts that this is less effective than a video-

monitoring system, but more effective than Target’s ad hoc

approach.

     Dodge also refers to an article, published in 2014, that he

wrote in a magazine called “Mercantile Safety,” in which he


     1 Dodge attached an excerpt of the standard to his report.
Doc. 19-2 at 11.

                                   3
discusses his view of best practices for risk management and

safety in retail stores.   In the article, he refers to the

International Building Code, the Life Safety Code, and the ASTM

codes.

    In addition, Dodge opines that the Life Safety Code and the

International Building Code, as adopted by New Hampshire,

require that flooring within a means of egress to be slip

resistant under foreseeable conditions.   He opines that the area

where Schlis slipped and fell therefore required the flooring to

be slip resistant.

    Dodge’s conclusions are based primarily on his experience.

According to his curriculum vitae, he has worked in the safety

consulting field since 1971.   He holds a marine engineering

degree from Maine Maritime Academy, and he has taken coursework

in industrial safety at Northeastern University, Syracuse

University, and the University of Massachusetts, Amherst.     He

holds a “Certified Safety Professional” certification.     He is a

member of the National Fire Protection Association and

participated in the Committee on Mercantile and Business

Occupancies for the Life Safety Code.   He has authored various

publications on safety for magazines and state agencies.      He

notes in his affidavit that his work as a safety consultant has

included work for retail stores such as Hannaford.



                                 4
                             Discussion

    Target moves to exclude Dodge’s expert report and proposed

expert testimony, arguing that he is not qualified to testify as

an expert, that his opinions are not scientifically valid, and

that his opinions would not be helpful to the jury.     Schlis

objects.



    A.      Qualifications

    Target argues that Dodge is not qualified to opine as an

expert “with regard to [Target’s] compliance with the subject

building and life safety codes or Target’s use of security

surveillance . . . .”    Doc. 19-1 at 3.   Target contends that

Dodge’s education is in the field of marine engineering and that

his only relevant education is coursework on industrial safety

from Northeastern University, University of Massachusetts, and

Syracuse University.    Target argues that Dodge’s employment as a

loss-control consultant for manufacturing companies is

insufficient to qualify him as an expert on safety standards in

a retail setting.    Target also asserts that Dodge does not have

any indicated professional accomplishments related to building

codes, fall protection, or security surveillance systems, nor is

he a member of any relevant professional organizations on those

subjects.



                                  5
    Schlis responds that Dodge is a “Certified Safety

Professional” and has continually updated his education to

maintain his certification to be a safety consultant across

fifty years.   Schlis notes that Dodge has previously been

qualified as an expert on safety issues, even if his opinions

have ultimately been excluded on other grounds.   See Hecht v.

Waterville Dev. Corp., 05-CV-462-PB, 2007 WL 542151, at *2

(D.N.H. Feb. 16, 2007).

    Based on the current filings, Schlis has demonstrated that

Dodge is sufficiently qualified to testify about the safety and

risk management issues discussed in his report.   See id.     (“The

court does not doubt that Mr. Dodge is an expert on safety

issues.”).   While Dodge’s college degree is in marine

engineering, it is undisputed that his professional career,

which spans fifty years, has been as a safety consultant.

Dodge’s education as an engineer does not detract from his

professional experience.   Furthermore, Dodge states in his

affidavit attached to Schlis’s objection to the motion to strike

that, as part of his professional experience, he has worked

specifically with retail stores, including Hannaford stores,

which are retail supermarkets.   Dodge’s curriculum vitae further

indicates that, contrary to Target’s argument, he has

professional accomplishments and membership in professional

organizations related to safety consulting and the subject

                                 6
matter of his opinion.    Target’s motion is denied as to its

challenge to Dodge’s qualifications.



      B.   Scientific Validity / Reliability

      Next, Target contends that Dodge’s opinion is not

scientifically valid.     Specifically, Target argues that Dodge

uses the term “slippery” in his report, but he did not perform a

coefficient of friction test on the flooring at issue.     Target

also disagrees with Dodge’s interpretation and application of

the Life Safety Code.     It contends that Dodge speculates that

use of a security surveillance system would have reduced the

time it took Target employees to respond to spills and that a

systemized inspection procedure would have been more likely to

identify the spill as opposed to the procedure used by Target.

      Schlis responds that Dodge’s experience and reliance on

national standards such as the Life Safety Code suffices to

support his assertions.    Schlis notes that, although Dodge uses

his own article in Mercantile Safety to support his theories,

the article makes reference to and relies on “national standards

and codes” and “other materials and sources.”    Doc. 20 at 7.

Schlis adds that “[i]f defense counsel wishes to voir dire Mr.

Dodge on such issues before he issues certain opinions at trial,

undersigned expects that the Court will be more than satisfied.”

Id.

                                  7
    An expert witness can testify on the basis of his

experience.   See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 156 (1999) (“[N]o one denies that an expert might draw a

conclusion from a set of observations based on extensive and

specialized experience.”).   “If the witness is relying solely or

primarily on experience, then the witness must explain how that

experience leads to the conclusion reached, why that experience

is a sufficient basis for the opinion, and how that experience

is reliably applied to the facts. The trial court's gatekeeping

function requires more than simply ‘taking the expert's word for

it.’”   Fed. R. Evid. 702 advisory committee’s note to 2000

amendments; see also Brown v. Wal-Mart Stores, Inc., 402 F.

Supp. 2d 303, 308 (D. Me. 2005).     Ultimately, it is the

reliability of the expert witness’s opinion that the court

evaluates in its role as gate keeper, not its credibility.

Lawes v. CSA Architects and Engineers LLP, 963 F.3d 72, 105 (1st

Cir. 2020).

    In this case, a test to determine the coefficient of

friction of Target’s flooring is not necessary to ascertain the

reliability of Dodge’s general observation that impermeable

vinyl floors become slippery when exposed to oil or other

liquids.   As Target itself suggests, Dodge’s observation is

grounded in common sense.    Doc. 19-1 at 8 (“Dodge is doing

little more than stating common sense, that flooring may be

                                 8
slippery.”).2   Additionally, Target’s argument that Dodge

incorrectly interpreted and applied the Life Safety Code in his

report goes to credibility or weight, which may be addressed

through cross examination.   See Jordan, 813 F.3d at 446.

     Schlis, however, has only made a minimally sufficient

showing to support the reliability of Dodge’s opinions about the

relative efficacy of risk management strategies (i.e., video

surveillance and systemized inspections).   Although that is

enough to avoid outright exclusion of those opinions at this

stage, without further explanation from Dodge about how he has

applied his training and experience to obtain the opinions

presented in his report, the court does not have enough

information to determine conclusively whether or not the

opinions are reliable.   Accordingly, before trial,3 the parties

will have the opportunity to question Dodge about his report and

the materials on which it relies.    See United States v. Diaz,

300 F.3d 66, 73-74 (1st Cir. 2002) (stating that “there is no

particular procedure that the trial court is required to follow

in executing its gatekeeping function under Daubert”); Hochen v.

Bobst Group, Inc., 290 F.3d 446, 452 (1st Cir. 2002) (affirming



     2 Furthermore, whether the floor was “slippery” does not
appear to be a disputed issue in this case.

     3 Trial in this case is currently set for the two-week
period beginning September 8, 2021.

                                 9
exclusion of expert opinion as unreliable after voir dire

revealed that the proposed expert “showed little knowledge” in

the relevant fields).   After Dodge’s voir dire examination,

Target may reraise its objection to the reliability of Dodge’s

opinions as to the relative efficacy of risk management

strategies.



    C.   Relevance and Helpfulness to Jury

    Target argues that Dodge’s opinion will not help the jury

determine anything for which an expert opinion is required.

Target contends that Dodge’s opinion is, in essence, that

flooring can become slippery when wet, which is a common sense

conclusion.   Schlis responds that Dodge opines about the

application of the Life Safety Codes to Target’s flooring, risk

assessment plans, and about the risks caused by liquids spilling

on impervious vinyl flooring.    Schlis contends that Dodge does

not merely place an “expert sheen” on matters of common sense,

but rather takes the facts and opines about whether Target

satisfied applicable safety codes or applied appropriate risk

management plans considering the risks.

    To testify as an expert, a witness must provide knowledge

that will “help the trier of fact to understand the evidence or

to determine a fact in issue.”    Fed. R. Evid. 702(a); United

States v. Shay, 57 F.3d 126, 132-33 (1st Cir. 1995) (“The

                                 10
fundamental question that a court must answer in determining

whether a proposed expert's testimony will assist the trier of

fact is ‘whether the untrained layman would be qualified to

determine intelligently and to the best degree, the particular

issue without enlightenment from those having a specialized

understanding of the subject matter involved.’”).    Expert

testimony does not help the trier of fact if it can be derived

from common sense or experience, the jury’s perceptions, or

simple logic.   See Jenks v. New Hampshire Motor Speedway, 2012

WL 405479, at *5 (D.N.H. Feb. 8, 2012) (“A statement of the

obvious which is within the ken of a lay jury is not the proper

subject of expert testimony.”).

    Target misunderstands the scope and purpose of Dodge’s

expert opinion.    In support of his conclusions in his written

report, Dodge observes that vinyl flooring becomes slippery when

wet, which Target contends is a fact that an untrained layman

could determine.   Based on that foundational observation,

however, Dodge opines that Target should have used different

flooring or altered the flooring so that it complied with

applicable safety codes.

    The slipperiness of Target’s flooring when exposed to oil

is a relevant, even if obvious, supporting fact for the opinion,

but it is not where the probative value of the opinion lies.

Rather, Dodge opines that, because of its characteristics,

                                  11
Target’s flooring did not comply with applicable safety codes,

that there were alternative flooring options available with

better characteristics that would have prevented Schlis’s fall,

and that Target could have taken extra steps to discover the

spill before Schlis fell by implementing an alternative risk

management plan, such as video surveillance and systemized

inspections.   Testimony by a person with experience and

expertise on these issues would be helpful to the jury, which

will not have a technical understanding of safety codes or about

the availability or feasibility of alternative flooring options

or risk management plans.   Therefore, Target’s motion to strike

Dodge’s report and preclude his testimony on these grounds is

denied.4




     4 Target also presents the court with the text of Federal
Rule of Civil Procedure 26(b)(2)(B) and states that, considering
this rule, Dodge should be precluded from offering testimony on
matters not contained within his written report. Target,
however, fails to make any objection to a specific matter that
is not contained within Dodge’s expert report. It is up to
counsel, not the court, to identify and object to rules
violations in a sufficiently specific manner so that the court
can make a meaningful ruling. E.g., United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough merely to
mention a possible argument in the most skeletal way, leaving
the court to do counsel's work, create the ossature for the
argument, and put flesh on its bones.”).

                                12
                            Conclusion

      For the foregoing reasons, Target’s motion to exclude the

expert report and testimony of David Dodge (doc. no. 19) is

denied without prejudice to Target’s option to challenge

pretrial Dodge’s opinions about the relative efficacy of

alternative risk management strategies (i.e., video monitoring

and systemized inspections).   Counsel shall contact the

courtroom deputy to schedule the voir dire hearing during the

latter part of August.

      SO ORDERED.



                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge



June 24, 2021

cc:   Counsel of Record.




                                13
